The facts in the above numbered and entitled cause are identical with the facts in cause 24934, J.O. Cales and A.D. Krow v. Jeff Smith, Guardian of John Smith, an Incompetent, and Nannie J. Smith, 180 Okla. 315, 69 P.2d 384, and the two cases were tried and briefed together, although separate appeals and records are filed herein.
The rules of law and syllabus announced this day in cause No. 24934 are therefore applicable and controlling in this case, and the judgment of the trial court is affirmed.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, BUSBY, and CORN, JJ., concur. GIBSON, J., dissents. WELCH, J., absent. HURST, J., not participating.